DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities:
Reference characters 22 and 31 are both called acting members.    
Appropriate correction is required.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
Regarding claim 1, it is unclear which acting member, 22 or 31, is being referenced in the claim.  For purposes of examination, the Examiner will interpret acting member 22 as being referenced.  
Regarding claim 8, it is unclear which acting member, 22 or 31, is being referenced in the claim.  For purposes of examination, the Examiner will interpret acting member 31 as being referenced.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 6, 7, 8, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin, US 20040124639.
Regarding claim 1, Lin teaches a door lock device, comprising: 
a lock assembly (2A; 2B), comprising: 
a driving member (39); 
an acting member (40; 42) connected to the driving member (Fig 6); 
an active member (22) cooperating with the acting member for operation [0022]; and 
a main lock member (21) interlocked with the active member (Fig 5), 
wherein the driving member drives the acting member to swing [0020] and the acting member touches the active member to displace the active member and synchronously displace the main lock member [0022]; and 
an operation assembly (2B) interlocked with the driving member of the lock assembly (Fig 6; [0020]).
Regarding claim 2, Lin teaches the door lock device of claim 1, wherein the lock assembly (2A; 2B) comprises a housing structure (20) configured with the main lock member (21) and the active member (22), and wherein the main lock member is displaced relative to the housing structure to extend out of or retract into the housing structure ([0018]; Fig 4), and the active member is displaceably disposed on the housing structure (Fig 5) and securely connected to the main lock member [0019].
Regarding claim 3, Lin teaches the door lock device of claim 2, wherein the lock assembly (2A; 2B) further comprises a carrier structure (unnumbered plate feature through which 21 extends which mounts on front of 20) fastened onto the housing structure (20), and wherein the main lock member (21) is connected to the carrier structure in a manner that the main lock member is displaceable relative to the carrier structure (Figs 4, 5; [0018]).
Regarding claim 5, Lin teaches the door lock device of claim 1, wherein the acting member (40; 42) is of a spoon shape (Fig 6) and has a spoon body engaged on the driving member (rightside portion of 40; Fig 6) and a handle portion connected to the spoon body to swing about the driving member as an axis (leftside portion of 40; Fig 6; [0022]).
Regarding claim 6, Lin teaches the door lock device of claim 1, wherein the active member (22) has a displacement portion (22b) displaceable toward a direction [0019], a force bearing portion (22a) disposed on the displacement portion (Fig 5), and a fastening portion disposed on the displacement portion (22c) and securely connected to the main lock member [0023], and wherein the acting member hooks and causes the force bearing portion to displace and enables the displacement portion to displace linearly and to drive the fastening portion, allowing the fastening portion to displace together with the main lock member[0022].
Regarding claim 7, Lin teaches the door lock device of claim 1, wherein the operation assembly (2B) comprises at least one acting mechanism (34; 36; 37) and an interlocking mechanism (38) interlocking the acting mechanism and the driving member (39; Fig 6; [0020]).
Regarding claim 8, Lin teaches the door lock device of claim 7, wherein the acting mechanism (36; 37) has a rotating member (37), an acting member (36) and a fastening member (34), and wherein the rotating member has a shaft portion (34b), with a first arm portion (37c) and a second arm portion (37b) connected to different sides of the shaft portion (Fig 6; [0021]), the shaft portion being connected to the fastening member [0021], the first arm portion being connected to the acting member, and the second arm portion being connected to the interlocking mechanism [0020].
Regarding claim 9, Lin teaches the door lock device of claim 7, wherein the interlocking mechanism (38) has an interlocking member connected to the acting mechanism (34; 36; 37; [0020]) and an inactive member (unnumbered pin feature connecting 38 to 39 in Fig 6) connected to the interlocking member, and wherein one side of the inactive member is connected to the interlocking member and another side of the inactive member is displaceably connected to the driving member (pin slides in oblong hole at right end of 39; Fig 6;  [0020]). 
Regarding claim 10, Lin teaches the door lock device of claim 1, further comprising a handle assembly (33;35) encapsulating the operation assembly (2B; Figs 4, 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, US 20040124639.
Regarding claim 4, Lin teaches the door lock device of claim 1, wherein the driving member (39) is a plate body (Fig 6) , and wherein one end portion of the driving member is formed with a sliding portion displaceably connected to the operation assembly (unnumbered feature of 39 containing oblong hole engaged with a pin; Fig 6) and another end portion of the driving member is securely connected (via 39c) to the acting member (40; 42) to drive the acting member to swing [0022].
Lin does not teach wherein the driving member is a shaft body.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s driving member to be a cylindrically shaped shaft body.  Doing so would result in a component with a more uniform stress distribution better able withstand operational cycling reliability requirements.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to door lock devices.
Prevost, US 0975456 A, teaches a locking mechanism for emergency doors.
Chanel, FR 2861789 A1, teaches a multipoint anti-panic lock for emergency exit door. 
Tien, US 20150252592 A1, teaches a panic exit door lock with an indication of a locking state.
Rotenhagen, EP 3219886 A1, teaches an anti-panic pressure rod with drive device. 
Chih, GB 2541023 A, teaches an emergency fire escape door lock device.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675